Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on December 10, 2018 and October 30, 2019 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rack secured to said door in spaced relation to said lower heating element for supporting a food item” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “bottom” recited in line 2 and “the bottom” recited in line 3 renders the claim indefinite because it is unclear whether they are the same bottom or not. Note: for the purpose of examination, it is presumed it is the same “bottom”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminaka (US Pat. 4,798,927) (new cited).
Regarding claim 1, Kaminaka discloses a combined microwave and electric oven (25) with intermittent power supply to both microwave and electric heating elements wherein a microwave oven (25) includes an interior (1) having a top, back and opposed side walls (Fig. 1) comprising: a lower heating element (3) provided proximate the bottom of the oven interior; and an upper heating element (2) spaced from the lower  heating element (3) proximate the top of the oven interior (Fig. 1; Col. 2, Lines 55-64).
Regarding claim 2, Kaminaka discloses the lower heating element (3) is recessed in the oven bottom beneath a glass plate, and wherein the upper heating element (2) is recess in the oven top (Fig. 1).
Claim(s) 1-3, 8-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al. (US Pat. 6,696,676) (new cited).
Regarding claims 1 and 8, Graves et al. discloses a voltage compensation in combination oven using radiant and microwave energy wherein a microwave oven (100) includes an interior (122) having a top, back and opposed side walls (Fig. 2-3) comprising: a lower heating element (152) provided proximate the bottom of the oven interior; and an upper heating element (150) spaced from the lower heating element (152) proximate the top of the oven interior (Fig. 2-3; Col. 3, Line 40 to Col. 4, Line 24).
Regarding claim 2, Graves et al. discloses the lower heating element (152) is recessed in the oven bottom beneath a glass plate (160), and wherein the upper heating element (150) is recess in the oven top (Fig. 2-3).
Regarding claim 3, Graves et al. discloses a mesh grid (164) for blocking microwave radiation secured above the lower heating element  (152) and a mesh grid (162) for blocking microwave radiation secured below the upper heating element (150) (Fig. 3; Col. 4, Lines 12-13).
Regarding claim 9, Graves et al. discloses a mesh grid (162) for blocking microwave radiation secured below the upper heating element (150) (Fig. 3; Col. 4, Lines 12-13).
Regarding claim 10, Graves et al. discloses the upper heating element (150) and the mesh grid (162) are recess within the top of the oven (100) (Fig 3).
Regarding claim 12, Graves et al. discloses a controller (204) having a processor and concomitant data memory and a user interface (110), the controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of the appliance, and wherein the controller provides an output to provide electrical power to the heating elements responsive to an input from the user interface (Fig. 8-9).
Regarding claim 13, Graves discloses a sensor (336/346) for detecting an open position of the door (102) having an output representative thereof operatively coupled to an input of the controller, whereby the controller prohibits operation of the microwave oven when the door is open (Fig. 9A-9B; Col. 5, Lines 31-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US Pat. 4,798,927) in view of Graves et al. (US Pat. 6,696,676).
Regarding claim 3, Kaminaka discloses substantially all features of the claimed invention as set forth above except a mesh grid for blocking microwave radiation secured above said lower heating element and a mesh grid for blocking microwave .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US Pat. 4,798,927) in view of Takagi (US Pat. 5,558,797) (new cited).
Regarding claim 4, Kaminaka discloses substantially all features of the claimed invention as set forth above except.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US Pat. 4,798,927) in view of Takagi (US Pat. 5,558,797) and further view of Graves et al. (US Pat. 6,696,676).
Regarding claim 5, Kaminaka discloses substantially all features of the claimed invention as set forth above including from Takagi, a controller (25) except 
Regarding claim 6, Kaminaka discloses prohibits simultaneous operation of the heating elements (2/3) and the microwave oven (Claim 1).
Regarding claim 7, Kaminaka/Takagi/Graves disclose substantially all features of the claimed invention as set forth above including from Takagi, the controller (25) except the controller prohibits operation of the microwave oven when the sensor detects the rack.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Graves/Takagi/Graves, the controller prohibits operation of the microwave oven when the sensor detects the rack, for the purpose of preventing over draw the current and arcing by the rack.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US Pat. 6,696,676) in view of Takagi (US Pat. 5,558,797).
Regarding claim 4, Graves et al. discloses substantially all features of the claimed invention as set forth above except
Regarding claim 5, Graves et al. discloses a controller (204) having a processor and concomitant data memory and a user interface (110), the controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of the appliance, and wherein the controller provides an output to provide electrical power to the heating elements responsive to an input from the user interface (Fig. 8-9).
Regarding claims 6 and 7, Graves et al. discloses substantially all features of the claimed invention as set forth above including the controller (204) except the controller prohibits simultaneous operation of the heating element and the microwave and the controller prohibits operation of the microwave oven when the sensor detects the rack.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Graves/Takagi, the controller prohibits simultaneous operation of the heating element and the microwave and the controller prohibits operation of the microwave oven when the sensor detects the rack, for the purpose of preventing over draw the current and arcing by the rack.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US Pat. 6,696,676) in view of Ingemanson et al. (US Pub. 2003/0121904) (new cited).
Regarding claim 11, Graves discloses substantially all features of the claimed invention as set forth above except a reflective surface secured to the hinged door to direct heat from the lower heating element to a food item.  Ingemanson et al. discloses a reflective surface secured to the hinged door (22) to direct heat from the lower heating element (15B) to a food item (Fig. 1 and 1A; Par. 26).  It would have been obvious to .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US Pat. 6,696,676) in view of Adelmann et al. (US Pub. 2018/0017268) (new cited).
Regarding claim 11, Graves discloses substantially all features of the claimed invention as set forth above except a rack secured to said door in spaced relation to said lower heating element for supporting a food item.  Adelmann et al. discloses a rack (206) secured to the door (121) in spaced relation to the lower heating element (160) for supporting a food item (Fig. 3-6; Par. 24 and 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Graves et al., a rack secured to said door in spaced relation to said lower heating element for supporting a food item, as taught by Adelmann et al., for the purpose of removing/checking food item when open the door.
Allowable Subject Matter
Claims 15-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/9/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761